DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1-2, 4-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al (US 20140041800), necessitated by Amendment in view of Chan et al (US 20080044639), cited in the previous Office Action.


In particular, Okuyama discloses a polyamic acid solution, obtained by a reaction of 3,3',4,4'-biphenyltetracarboxylic acid dianhydride and p-phenylenediamine in N,N-dimethylacetamide (see Production Examples 5 and 6 at 0219), meeting the corresponding limitations of claims 1, 4-7, 11 and 12.

Okuyama discloses the polymerization may be controlled by adding a small amount of a terminal-sealing agent to the diamines before the polymerization reaction. Examples of the terminal-sealing agent include dicarboxylic acid anhydrides, tricarboxylic acid anhydrides, aniline derivatives, and the like (see 0068).
Thus, the reference teaches aniline derivatives, but fails specifically disclose aniline or alkyl aniline. 
Chan teaches a polyamic acid solution in N-methylpyrrolidone (see 0055), formed from aromatic tetracarboxylic acid dianhydrides and diamines and end-capped with 3-5% of aniline (see 0210).
The composition above is suitable for manufacturing of a polymeric release layer (see 0218).
Regarding claims 3-9, Chan discloses a polyamic acid formed from 4,4'-oxydiphthalic anhydride (ODPA), 3.3',4,4'-biphenyltetracarboxylic dianhydride (BPDA) and phenylenediamine (PPD) in dimethylacetamide (DMAc), (see Example 109 in Table 11, see 0289).
In reference to claim 10, Chan teaches inherent viscosity of the polymer above in dimethylacetamide or N-methylpyrolidinone is higher than 0.05 dl/g (see 0075).
Note that Chan does not teach that both ends are capped with aniline.

In reference to the new limitation stipulating the method of forming end-cap group, Chan teaches that the terminal group formed by reaction of tetracarboxylic acid dianhydride and aniline (see 0210).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.

Therefore, it would have been obvious to a person of ordinary skills in the art to interchangeably use aniline or aniline derivatives as an end-capping agent, since they are known materials based on its suitability for their intended use

Response to Arguments

3.	Applicant’s arguments with respect to claims 1-2, 4-7 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765